Barnes, Judge,
concurring specially.
While I agree with the result reached in this case, I do not agree with all that is said. The decedent was clearly a licensee on the *318hunting club property, and it was not error to grant summary judgment to these defendants. Strickland v. ITT Rayonier, Inc., 162 Ga. App. 317 (291 SE2d 396) (1982).
Decided July 7, 2006.
Gorby, Reeves & Peters, Michael J. Gorby, Gary A. Bacon, for appellants.
Smith & Jenkins, Wilson R. Smith, for appellees.
However, while an expert cannot testify as to the ultimate conclusion in a case or about matters within the average layman’s understanding, I am not convinced that this particular affidavit falls within either of these categories such that it is inadmissible.
I note that two of the cases cited in the majority, Sotomayor v. Tama I, LLC, 274 Ga. App. 323 (617 SE2d 606) (2005) and Baxter v. Melton, 218 Ga. App. 731 (463 SE2d 53) (1995), are physical precedent only, as is this opinion. Therefore, this opinion decides only the issues in this case and may not be cited as binding precedent.3

 “Judgment as Precedent. A judgment in which all judges of the Division fully concur is a binding precedent; if there is a special concurrence without a statement of agreement with all that is said in the opinion or a concurrence in the judgment only, the opinion is a physical precedent only. . . .” Court of Appeals Rule 33 (a).